UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAVIER ERNESTO SUAREZ, :
Plaintiff, :

-against- |

BROTHERS HARVEY, LLC, doing business as :
Reservoir Bar, and LOUIS FUGAZY, :
Defendants. :
vee x

GEORGE B. DANIELS, United States District Judge:

The parties in the above-mentioned FLSA action have reached a settlement and jointly
move for an order approving the settlement. (ECF No. 14-15.) This Court, having reviewed the
terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:

1. The settlement payment to Plaintiffs, which is inclusive of the payment of attorneys’

fees and costs to Plaintiff's attorneys, in the amount of $6,000 is approved;

2, This action is dismissed with prejudice and without costs to any party, other than to the

extent set forth in the parties’ settlement agreement and herein approved.

Dated: New York, New York
January 8, 2020

 

VEDC SONY
DOCUMENT

ee

STERN

=

&

oe
2S =
* : “sy pe
2 Sy
ot

i
i

 

TT 2 ma Ais A ne RE Rati,

 

4 PRR eae ee

 

ORDER

19 Civ. 9016 (GBD)

 

SO ORDERED.

q) eG 2. iS D Ji de

 

ORGH B. DANIELS
United Sfates District Judge

 
